e:SENDER;
   1:21-cv-00016-MWM      Doc #: 27 Filed:COMPLETE
          COMPLETE THIS SECTION
                                           02/02/21    Page: 1 of 6 PAGEID #:
                                                   THIS SECTION ON OEUVERY

 • Complete items 1,2, and 3.                           A. Signature
 • Print your name and address on Itie reverse          „                                            • Agent
   so that we can return the card to you.
 • Attach this card to the back of the roailpiece,      B. Received by(PrintedName)           jC. Date ofDelivery
                                                                                                     •   Addressee


    or on the front ifspace permits, i \ f V 1
 1. Article Addressee to:                               D. is delivery address different from item17 • Ves
                                                            ifYES.enterdellveryeddressbeiow:         •   No
 ENERFAB, INC.
 SERVE: CORPORATION SERVICE
COMPANY
50 WEST BROAD STREET. SUITE 1330
COLUMBUS, OH 43215
                                                                       ....:"
                                                      3. ServiceType                       DPrfotHy Mall Express®

     IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII1IIIII           • AduttSlBnaiiirB
                                                      • Adult S^ure Restricted Delheiy
                                                      oCertfUedMaPS
                                                                                           Q RegisteredMan™
                                                                                          o Registered Ma1 Restrlded
                                                                                            Dem^
       9590 9402 4898 9032 8857 94                    • Certified Man RestrtcteKeflv^     ^Return Ree^fsr
                                                      • Collect on Denvery                  Merchandise
 2. Article Number (Transfer from service labeH       • Collect onDenvety Restricted Dedvety OSIgnataeConfirmation™
                                                      • Insured Mall                      • Sgnature ConRrmation
 7D14 OlSD DDDl bbMS                          •^274   • InsuredMall RestrictedDellveiy       RestrictedDellveiy
                                                        fover $S00)

           *^811, July 2015 PSN 7530-02-000-9053                                         Domestic Return Receipt
e: 1:21-cv-00016-MWM   Doc #: 27 Filed: 02/02/21 Page: 2First-Class
              USPSTRACKWG#                               of 6 PAGEIDMail
                                                                         #:
                                                                            Postage & Fees Paid
                                                                            USPS
                                                                            Permit No. G-10



      151             4aifl ia3E ass?
                  '     w

    UnitedrStates.—     ^!•^^der: Please print your name, address, and ZtP+4® in this box*
    PostallSWic^        1: 3
                                u

                C«J         ,   o   (Sffice of the Clerk
                CM      ^ gQhiled States District Court
                CD
                        :i.lil^lter Stewart U.S. Courthouse
                                        East Fifth Street, Room 103
                                     jncinnati, Ohio 45202
                                                                    V
e:SENDER:
   1:21-cv-00016-MWM      Doc #: 27 Filed:COMPLETE
          COMPLETE THIS SECTION
                                            02/02/21   Page: 3 of 6 PAGEID #:
                                                   THIS SECTION ON OELIVEny


 • Complete Items 1, 2, and 3.                        A Signature
 • Print your name and address on the reverse         y                                              • Agent
   so that we can return the card to you.                                                            •   Addressee

 • Attach this card to the hack of the mallplece,     B. Received by fAlntediVameJ             C. Date of Delivery
    or on the front If space pennlts.          |
 1. Article Addressed tn!                             0. Is driver/address different from Item 1? • Yes
 DELTA AIRUfNES. INC.                                     If YES, enter delivery addrese below:      •   No
 SERVE; CORI'ORATION SERVICE COMPANY
 50 WEST BROAD STREET
 SUITE 1330
 COLUMBUS, OH 43215

                                                    3. Service                            • Priortly Mait Express®
                                                    • AdultSIgnalure                      • Registered r^i"'
     llliillllllililllllillllll                     O'AdultSgnature Restricted OeKvery
                                                    ^•Certified Mail®
                                                                                         ' • Registersd Mall Restricted
                                                                                             Oeitvery
       9590 9402 4898 9032 8857 63                  • CertKled Mall Restricted OsUvay'   .BTIetLim Receiptlor
                                                    D Collect on Derivery                  Mercnandise
 2. Article Number (Transferrroin service i(sOe(l   OCollacfooDellveivHesti1ctedt)eHvety • SignaJure ConfltTnatlon"*
                                                    • Ittsured Mall                          Slgnaniie Confirmation
 7Dm DISD aODl bms T5M3                             • Insured Mall Restricted Delivery       Restricted tMlvery
                                                      (over $500)

 PS Form3811, July 2015 PSN 7530-02-000-9053                                             Domestic Return Receipt
e: 1:21-cv-00016-MWM   Doc #: 27 Filed: 02/02/21 Page: 4First-Ciass
              USPSTRACKMG#                               of 6 PAGEIDMail
                                                                         #:
                                                                              Postage & Fees Paid
                                                                              USPS
                                                                              Permit No. G-10



              TM02          1032 aas? b3

    Unite^tates           • Sender: Please print your name, address, and ZIP+4® In this tx)x*
    Posta(fi«rvice          ©ffice of the Clerk
                rsj
                o          Ignited States District Court
         >      r>J
                            Potter Stewart U.S. Courthouse
                 «N1

          w          I   :; ^1^0 East Fifth Street, Room 103
          o       OD
                         "•S^ucinnati, Ohio 45202
                         •; • A
          S                 j
                             u
                                                         Mrr V mK
USPS.com® - USPSTracking® Results
             Case: 1:21-cv-00016-MWM                   https://tools.usps.coni/go/TrackConfinnAction7qtc_tLabels1=701.
                                     Doc #: 27 Filed: 02/02/21    Page: 5 of 6 PAGEID #: 375


             ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITE...


                                                                                                                          FAQs >
         USPS Tracking

                                                Track Another Package +

                                                                                              Track Packages
                                                                                              Anytime, Anywhere

                        Get the free In ormed Delivery® feature to receive              Leam More
                        automated no tiflcations on your packages                                            (iitt|isv/reg.usp8.com
            /xsellTappaUspsTools&rafsho nepageBanner&appURL^ttps%3A%2F%2Finforme<ldeIivery.usps.coin/box/pages/intro/startaction)




                  Tracking Number: 70140150000166459274                                                               Remove ^        IT
                                                                                                                                      Q>
                                                                                                                                      O
                                                                                                                                      TT

                  Your item was dellvered to an Individual at the address at 1:45 pm on
                  January 26,2021 in COLUMBUS, OH 43215.




                          Delivered
                  January 26,2021 at 1:45 pm
                  Delivered. Left with Individual
                  COLUMBUS, OH 43215

                  Get Updates v



                                                                                                                 N/
                      Text & Email Updates


                      Tracking History                                                                           V



                                                                                                                 V
                      Product information




lof2                                                                                                                         2/3/2021,7:45 AM
USPS.com® - USPS Tracking®
             Case:         Results
                     1:21-cv-00016-MWM                              https://tools.usps.com/go/TrackConfiniiAction7qtc_tLabels1=701.
                                                  Doc #: 27 Filed: 02/02/21    Page: 6 of 6 PAGEID #: 376


           ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITE...


                                                                                                                         FAQs >
        USPS Tracking'

                                                Track Another Package +

                                                                                              Track Packages
                                                                                              Anytime, Anywhere

                       Get the free In ormed Delivery® feature to receive              ,
                         ^      ^                        '       ,                      Learn More
                       automated nc tifications on your packages                                             (httpsv/reg.usps.com
           /xs«[l7appsUspsTools&ref=honepageBanRer&appURI^Iittps%3A%2F%2Finformeddelivery.usps.coni/box/page8/intro/start.action)




                 Tracking Number: 70140150000166459243                                                                              f
                                                                                                                                    Q.
                                                                                                                                    O"
                                                                                                                                    m
                                                                                                                                    o
                                                                                                                                    TT

                 Your item was delivereci to an individual at the address at 1:45 pm on
                 January 26,2021 in COLUMBUS, OH 43215.




                  (ST Delivered
                 January 26,2021 at 1:45 pm
                 Delivered, Left with Individual
                 COLUMBUS, OH 43215

                 Get Updates \/




                     Text & Email Updates                                                                       V




                     Tracking History                                                                           V




                     Product Information                                                                         N/




lof2                                                                                                                        2/3/2021,7:43 AM
